Title: From Abigail Smith Adams to Julia Stockton Rush, 25 September 1813
From: Adams, Abigail Smith
To: Rush, Julia Stockton



My dear Friend
Quincy Sepbr. 25 1813

Since my last Letter to you I have been call’d to drink deep of the bitter cup of affliction—my dear and only daughter mrs Smith, died here the last month. You will recollect that by the advice given her, two years since by our late Dear Friend, She underwent an opperation for a cancer. it Succeeded so as to remove all our fears—but early in the last year she was attacked with voilent pains in her Back and Limbs, which for some time was Supposed to be Rheumatic, but at the Same time the other Breast was callous and attackd in a more voilent way than the first, and the Physician pronounced all her complaints to spring from that source—she Suffered severe and distressing pains through the Winter, became almost a criple weak emaciated, debilitated. her only wish was to be brought to her parents, to see them once more, and to close her days with them—
with uncommon resolution She undertook the journey of three hundred miles—attended by her Sister Nancy Smith and her son and daughter. She reachd us in july—every aid advice and assistance was instantly calld in—but the decree was gone forth continual Spasms in her stomack and bowels, could only be releived by opium. they were distressing indeed—three weeks terminated her sufferings—She expired, leaving her Husband Children & parents to mourn over departed worth. a pattern of patience resignation & submission, her death was but a transcrip of her Life, for many and various were the trials, and changes through which She had past.
My hope and consolation is; that her last change introduced her to a world, where the weary are at rest, and to the Society of the just made perfect—
I know your Sympathizing heart will feel for the wounds of your Friends, in their advanced years feeling daily the decays of nature. it can only be a few Short days at most, and we shall reap the good fruit of afflictions, if rightly improved, and let us pray that the distress of nature, may not obstruct the improvement of our intelectual faculties, but that we may daily be growing in grace, and every christian virtue—
It will always give me pleasure to hear from you. I could not refrain from pouring out my Greifs into the Bosom of a Friend, who had So recently been called to weep & mourn—
I am dear Madam / Your afflicted Friend
Abigail Adams—